UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6639



JOYCE CARMEN RAMOS,

                                                Petitioner - Appellant,

          versus


VANESSA ADAMS, Warden,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-03-435-1)


Submitted:   August 18, 2004                 Decided:   October 26, 2004


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joyce Carmen Ramos, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joyce Carmen Ramos appeals the district court’s order

denying relief in her 28 U.S.C. § 2241 (2000) petition, which the

district court properly construed as a motion under 28 U.S.C.

§ 2255 (2000).    Ramos may not appeal unless a circuit justice or

judge    issues   a   certificate    of     appealability.       28   U.S.C.

§ 2253(c)(1) (2000).    See Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004).   A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional    claims   are   debatable    and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Ramos has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 2 -